DETAILED ACTION
Status of the Claims
	Claims 1-12 are cancelled. Claims 21-24 are new. Claims 13-24 are pending in this application. Claims 13-24 are under examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/057649 filed on 03/26/2019, claims priority from the foreign application EP18165299.1 filed on 03/30/2018. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, “gastro-oesophageal” needs to say “gastro-esophageal” or “gastroesophageal”. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 17, 19, 22 and 24, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, the language that comes after the “preferably” language will be interpreted as optional. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015) (Hereinafter Petit), evidenced by Harriet R. Ferguson (Fibroblast Growth Factor Receptors (FGFRs) and Noncanonical Partners in Cancer Signaling, Cells 2021, 10, 1201) (Hereinafter Ferguson). 

Regarding claim 14, Petit teaches as discussed above which meets all the functional limitations of the instant claim. The language of “the step of sequestration of one or more FGF family members” is a result of what would happen to cells that are treated with nanodiamonds. Since Petit teaches administration of nanodiamonds to cells which comprises FGF family members (Ferguson provides the evidence that “FGFR1-4 have been implicated in cancers arising from nearly all tissue types” (page 1)), the instant claim is also anticipated by Petit. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02 I). 

Regarding claim 17, Petit teaches the zeta potentials for the nanodiamonds which are between 20 mV and 50 mV which meets the instant limitation of at least 20 mV. 
Regarding claim 21, Petit teaches as discussed above. Petit’s examples 4-6 are in vitro wherein example 4 is cell culture being treated and example 6 is tumor cells being treated (tissue). 
Regarding claim 22, Petit teaches as discussed above. 

Claims 13-15, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin Wang et al (Epirubicin-Adsorbed Nanodiamonds Kill Chemoresistant Hepatic Cancer Stem Cells, ACS AuthorChoice, VOL. 8, NO. 12, 12151–12166, 2014) (Hereinafter Wang), evidenced by Harriet R. Ferguson (Fibroblast Growth Factor Receptors (FGFRs) and Noncanonical Partners in Cancer Signaling, Cells 2021, 10, 1201) (Hereinafter Ferguson), also evidenced by Dynamic Biosensors (How is the Hydrodynamic Diameter defined?, Dynamic Biosensors GmbH (HQ) Germany, downloaded in January 2022) (Hereinafter Dynamic Biosensors). 
Regarding claim 13, Wang teaches a method of administering nanodiamonds for treatment of cancer (abstract). Ferguson evidentiary reference provides the evidence that “aberrant FGFR signaling has been characterized in almost all cancer types” (abstract) which primarily occurs “through amplification and over-expression of FGFR1 and FGFR2 resulting in ligand-independent activation” (abstract). Thus, since Wang teaches treating cancer, it also anticipates “a disease caused by aberrant FGF-FGFR signalling and/or aberrant FGF-FGFR interaction”. Since FGF-FGFR interaction plays a critical role in development, tissue homeostasis and human diseases (page 1, introduction of Ferguson), it is interpreted such that aberrant FGF-FGFR signalling and/or aberrant FGF-FGFR interaction is one of the causes of cancer. Figure 2 of Ferguson provides a basis for this conclusion since aberrant FGFR signaling 
Regarding claim 14, Wang teaches as discussed above which meets all the functional limitations of the instant claim. The language of “the step of sequestration of one or more FGF family members” is a result of what would happen to cells that are treated with nanodiamonds. Since Wang teaches administration of nanodiamonds to cells which comprises FGF family members (Ferguson provides the evidence that “FGFR1-4 have been implicated in cancers arising from nearly all tissue types” (page 1)), the instant claim is also anticipated by Wang. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02 I). 
Regarding claim 15, Wang teaches the use of nanodiamonds in particular for treating cancer(abstract). 
Regarding claim 17, Wang teaches the zeta potentials for the nanodiamonds which are about 50 mV which meets the instant limitation of at least 20 mV. 
Regarding claim 18, Wang teaches a diameter of 5 nm (figure 1a). Wang also teaches that transmission electron microscopy was used (page 12 left column). 
Regarding claim 19, Wang teaches a diameter of 5 nm (figure 1a). Wang also teaches Hydrodynamic size being measured (page 12 left column), Thus it is interpreted such that the term diameter and hydrodynamic size are being used interchangeably by Wang. Moreover, Dynamic 
Regarding claim 20, Wang teaches nanodiamond-drug complex wherein the drug is Epirubicin (figure 1) (anticancer drug). Since the nanodiamonds and Epirubicin are in a complex, it is considered a simultaneous administration. 
Regarding claim 21, Wang teaches as discussed above. Wang teaches in vitro application of nanodiamonds (figure 4).
Regarding claims 22-24, Wang teaches as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 16, 18-19 and 23-24 in addition to claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015) (Hereinafter Petit). 
Regarding claim 16, Petit teaches “The invention is usable for treating any type of cancer, in particular metastasized or non-metastasized solid tumors, for example chosen from lung, liver, kidney, bladder, breast, head-and-neck, brain, ovarian, prostate, skin, intestinal, colon, etc., cancers” (para 43). 
Regarding claims 18 and 23, Petit teaches “wherein the nanodiamond has an average diameter is less than 10 nm” (claim 3). The instantly claimed range of 1 to 10 nm is within the range disclosed by Petit. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Regarding the “transmission electron microscopy” limitation, Petit teaches “High-resolution transmission electron microscopy (HRTEM) images of initial NDs” (para 46, figure 2), with the error bars provided (5 nm) (para 46). 
Regarding claims 19 and 24, Petit teaches “The hydrodynamic diameter of the NDs in suspension is measured by dynamic light scattering (DLS) using dedicated equipment” (para 72) wherein the hydrodynamic diameter is less than 50 nm (para 73). The instantly claimed range of 1-100 nm overlaps with the range disclosed by Petit (less than 50 nm). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Petit and achieve the instant invention. Even though the embodiments provide that the cells being treated are from kidney cancer, the specification of Petit . 
 
Claim 20 in addition to claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tristan Petit et al (US 20150182624 A1, publication date: 07/02/2015) (Hereinafter Petit) and Dean Ho et al (Nanodiamonds: The intersection of nanotechnology, drug development, and personalized medicine, Sci. Adv. 2015;1:e1500439) (Hereinafter Ho). 
Regarding claim 13, Petit teaches as discussed above.
Regarding claim 20, Petit teaches an anticancer medicament composition where the nanodiamonds are combined with a cancer therapeutic (radiation) (para 39) which is interpreted as either simultaneous or sequential. Petit recites “The term “in combination' indicates that the desired effect is obtained when the cells, tissues or organs of interest, having partly incorporated nanoparticles of the invention, are excited by the radiation. However, it is not necessary for the particles and the rays to be administered simultaneously, nor according to the same protocol” (para 39) thus teaches both simultaneous and sequential. Petit teaches embodiments that teach a sequential treatment (example 6) where cells are first treated with the nanodiamonds and then with radiation. 
Regarding claim 20, although Petit teaches a cancer therapeutic (radiation) to be used in combination with the nanodiamonds, it doesn’t teach a cancer drug.
Regarding claim 20, Ho teaches “The implementation of nanomedicine in cellular, preclinical, and clinical studies has led to exciting advances ranging from fundamental to translational, particularly in the field of cancer” (abstract) wherein the nanomedicine is nanodiamonds and “nanodiamond-based drug delivery has been included in the rational and systematic design of optimal therapeutic combinations” (abstract) wherein said combinations are comprise nanodiamonds and cancer drugs 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Petit and Ho and achieve the instant invention. Ho provides the motivation that “ND drug delivery has received significant attention because of the facile nature of functionalizing their surfaces with drug compounds, particularly anthracyclines” (page 3, right column). More importantly, Ho teaches that nanodiamonds increase the effectiveness while decreasing the overall toxicity of anthracyclines (page 3 right column, page 4 left column). Thus a person of ordinary skill in the art would either add a chemotherapeutic drug or swap it with irradiation step from the Petit invention with a reasonable expectation of successfully achieving a cancer therapy where nanodiamonds increase the efficacy and lower the toxicity of chemotherapeutic drugs such as anthracyclines.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613

/MARK V STEVENS/Primary Examiner, Art Unit 1613